
	
		I
		112th CONGRESS
		1st Session
		H. R. 1365
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to provide for use of excess funds available under that Act to provide
		  for certain benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Accountability and Retired
			 Employee Act of 2011 or the CARE Act .
		2.Amendment of Surface
			 Mining Control and Reclamation Act of 1977Section 402(i)(2) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(2)) is amended—
			(1)by striking
			 Subject to and inserting the following:
				
					(A)In
				generalSubject to
					;
				and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)Excess
				amounts
						(i)In
				generalSubject to paragraph
				(3), and after all transfers referred to in paragraph (1) and subparagraph (A)
				of this paragraph have been made, any amounts remaining after the application
				of paragraph (3)(A) (without regard to this subparagraph) shall be transferred
				to the trustees of the 1974 UMWA Pension Plan and used solely to pay pension
				benefits required under such plan.
						(ii)1974 UMWA
				Pension PlanIn this
				subparagraph the term 1974 UMWA Pension Plan means a pension
				plan referred to in section 9701(a)(3) of the Internal Revenue Code of 1986 but
				without regard to whether participation in such plan is limited to individuals
				who retired in 1976 and
				thereafter.
						.
			
